DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  in line 2, it appears that “functions” should perhaps be “function”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in line 21, it appears that “a treatment planning system” should perhaps be “the treatment planning system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, “determining an alignment angle based on the collimator angle value; finding any intermediate area in the beam plane along the alignment angle between areas of the at least one target volume projection, such that there is at most one intermediate area crossed by each line parallel to the alignment angle; determining a value of the intermediate exposure cost function based on the any intermediate area; finding a plurality of arcs, wherein each arc comprises a sequence of a plurality of beam orientations; and calculating, for each arc in the plurality of arcs, at least one arc cost based on the cost function values of the beam orientations of the arc.”
It is not certain what “an alignment angle” is and how it is determined based on the collimator angle value.  It is not known what the alignment angle is in reference to - the angle between what element to what element.
The applicants disclosure teaches an intermediate area is, for example, an area between protrusions as delineated by leaves of a multileaf collimator.  However, the claim recites “such that there is at most one intermediate area crossed by each line parallel to the alignment angle”.  It is not known what “each line parallel to the alignment angle” is.  It appears that each set of opposing collimator leaves defines “a line” but this is not certain.
Also, after “determining a value of the intermediate exposure cost function based on the any intermediate area” the claim recites “finding a plurality of arcs”.  It is not known for certain if finding a plurality of arcs is dependent on the value of the intermediate exposure cost function based on any intermediate area, or not.  Due to these uncertainties, the metes and bounds of the claim are indeterminable.
Claims 2-12 are rejected by virtue of their dependency on claim 1.
Independent claims 13 and 14 are rejected for reasons similar to claim 1 above.
Claim 15 is rejected by virtue of its dependency on claim 14.
Claim 1 recites the limitation "the collimator" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the intermediate area size" in lines 3-4 and “the minimum intermediate area size” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation “the collimator” in line 9 and "the orientation set" in line 14.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation “the collimator” in line 7 and "the orientation set" in line 13.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 15 is drawn to a computer software product.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  Therefore, this claim is considered to be directed to non-statutory subject matter since it covers both transitory and non-transitory embodiments.  A claim drawn to a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim (e.g. “non-transitory computer readable medium”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



August 16, 2022